     Case 3:20-cv-00069-JAH-KSC Document 17 Filed 06/08/20 PageID.62 Page 1 of 1



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   CHRIS LANGER,                                      Case No.: 3:20-cv-00069-JAH-KSC
10                                     Plaintiff,
                                                        ORDER GRANTING JOINT
11   v.                                                 MOTION TO DISMSS (Doc. No. 16)
12   MAKSUT M. INCIVAN, in individual
     and representative capacity as trustee of
13
     The Inciyan Family Trust dated February
14   19, 2004; ANN A. INCIVAN, in
     individual and representative capacity as
15
     trustee of The Inciyan Family Trust dated
16   February 19, 2004; ADM INC., a
     California Corporation; and Does 1-10,,
17
                                     Defendant.
18
19            Upon consideration of the joint motion, IT IS HEREBY ORDERED the Joint
20   Motion for Dismissal Pursuant to F.R.CIV.P.41(a)(1)(A)(ii), (doc. no. 16), is GRANTED.
21   This action is dismissed with prejudice, each party to bear their own attorneys’ fees and
22   costs.
23            IT IS SO ORDERED.
24   DATED: June 8, 2020
25
26                                                  _________________________________
27                                                  JOHN A. HOUSTON
                                                    UNITED STATES DISTRICT JUDGE
28

                                                    1
                                                                            3:20-cv-00069-JAH-KSC
